Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 12, and 13 are objected to because of the following informalities: This claim appears to be in an independent form. However, this claim contains the dependency “according to claim 1” and “according to claim 11” and the claim language does not conform to the U.S. Patent Practice.  Examiner recommends amending this claim to incorporate all of the limitations of claim 1 into claims 11-13. Appropriate correction is required.
Claims 1 and 11-13 are objected to because of the following informalities: the claims recite the limitations “pull-up node; and a switching sub-circuit, the switching sub-circuit being connected to the first control node and the pull-up node, and being configured to control a line between the first control node and the pull-up node to be closed and opened.” The claims are incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a first transistor and a second transistor and a pull-up node. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 2017/0039968) in view of Cao (U.S. Patent Pub. No. 2015/0325190).
	Regarding claim 1, Chen teaches a shift register, comprising: a first transistor, a control electrode of the first transistor being connected to a signal input terminal, a first electrode of the first transistor being connected to a first voltage terminal, and a second electrode of the first transistor being connected to a first control node (Chen: para 0020-0030, and Figs. 2-5); a second transistor, a control electrode of the second transistor being connected to a reset signal terminal, a first electrode of the second transistor being connected to a second voltage terminal, and a second electrode of the second transistor being connected to the first control node (Chen: para 0020-0035 and Figs. 2-5); a pull-up node (Chen: para 0020-0035 and Figs. 2-5).
	However, Chen does not explicitly teach a switching sub-circuit, the switching sub-circuit being connected to the first control node and the pull-up node, and being configured to control a line between the first control node and the pull-up node to be closed and opened. Cao teaches a switching sub-circuit, the switching sub-circuit being connected to the first control node and the pull-up node, and being configured to control a line between the first control node and the pull-up node to be closed and opened (Cao: para 0038-0050 and 0052-0057). They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .
Allowable Subject Matter
Claims 2-10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the objections. Claims 11-13 would be allowable if rewritten to overcome the objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SEJOON AHN/           Primary Examiner, Art Unit 2628